—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered October 21, 1999, convicting him of assault in the first degree, assault in the second degree, and endangering the welfare of a child, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention regarding the validity of his plea as he did not move to withdraw his plea of guilty or to vacate the judgment of conviction (see, People v Gilchrist, 280 AD2d 488; People v Naglieri, 262 AD2d 426), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s contention that his sentence was excessive is without merit (see, People v Kazepis, 101 AD2d 816). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.